9NITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JOSE HENRY LOPEZ CANAS,

                   Petitioner,
     -vs-                                     No. 6:18-cv-06536(MAT)
                                              DECISION AND ORDER
WILLIAM BARR, in his official
capacity as United States Attorney
General, U.S. Department of Justice;
THOMAS FEELEY, in his official
capacity as Field Office Director,
Buffalo Field Office, U.S.
Immigration and Customs Enforcement;
JEFFREY J. SEARLS, in his official
capacity as Facility Director,
Buffalo Federal Detention Facility,

                   Respondents.


I.   Background

     José Henry Lopez Canas (“Petitioner”), an alien under a final

order of removal, seeks a writ of habeas corpus pursuant to

28 U.S.C. § 2241 on the basis that his detention in the custody of

the Department of Homeland Security (“DHS”), Immigrations and

Customs Enforcement (“ICE”) pending his removal from the United

States,     violates   his   constitutional   right    to   due     process.

Respondents (hereinafter, “the Government”) filed a Motion to

Dismiss the Petition as moot (ECF #5) as a result of Petitioner’s

deportation from the United States.

     For     the   reasons   discussed   herein,      the   Court     grants

Respondent’s Motion to Dismiss and dismisses the Petition as moot.
II.    Discussion

       The case-or-controversy requirement in Article III,                     § 2, of

the    Constitution,      is    carried    “through      all   stages     of   federal

judicial proceedings” and means that “[t]he parties must continue

to have a ‘personal stake in the outcome’ of the lawsuit.” Lewis v.

Continental Bank Corp., 494 U.S. 472, 477–78 (1990); accord Spencer

v. Kemna, 523 U.S. 1, 7 (1998) (citations omitted). In other words,

throughout all phases of a lawsuit, the plaintiff “must have

suffered, or be threatened with, an actual injury traceable to the

defendant and likely to be redressed by a favorable judicial

decision.” Lewis, 484 U.S. at 477.

       Where a habeas petition is based upon a criminal conviction,

the cause is not rendered moot by the petitioner’s release from

custody, provided that petitioner continues to suffer “collateral

consequences”       of    the    conviction       upon    which     the     now-ended

incarceration was based. Spencer, 523 U.S. at 7. Here, Petitioner’s

habeas     petition       challenges       only    the     lawfulness          of     his

administrative detention by DHS. The sole relief Petitioner seeks

is    release   from     custody.1   As    the    Petition     is   based      only    on


       1

      If Petitioner sought to challenge his removal, this Court would be
precluded from exercising jurisdiction over his Petition by section 106(a)(1)(B)
of REAL ID Act of 2005, 8 U.S.C. § 1252(a)(5), which “unequivocally eliminates
habeas corpus review of orders of removal.” Marquez–Almanzar v. Immigration &
Naturalization Serv., 418 F.3d 210, 215 (2d Cir. 2005). However, “[w]hile
Congress specifically eliminated the district courts’ habeas corpus jurisdiction
over review of removal orders, the REAL ID Act does not affect the district
courts’ jurisdiction over review of other habeas corpus claims.” Brempong v.
Chertoff, No. 05–CV–733 (PCD), 2006 WL 618106, at *2 (D.Conn. Mar. 10, 2006).


                                          -2-
Petitioner’s allegedly unlawful detention in DHS custody, and not

on the underlying removal order from which the detention flowed,

the issue is whether Petitioner suffers from any “collateral

consequences” of detention now that he is no longer “in custody” of

DHS. Denis v. DHS/ICE of Buffalo, N.Y., 634 F. Supp.2d 338, 340–41

(W.D.N.Y. 2009).

      “The district courts in this Circuit to have considered the

issue have found that where an alien challenging his detention

under 28 U.S.C. § 2241 is released during the pendency of his

petition under an order of supervision, the petition is rendered

moot.” Denis, 634 F. Supp.2d at 341 (collecting cases). Likewise,

a   petition   is    rendered   moot   when   an   alien    is   released   from

detention upon the execution of an order of removal. See, e.g.,

Singh v. Mule, 07-CV-6387-CJS-VEB, 2009 WL 204618, at *9 (W.D.N.Y.

Jan. 27, 2009) (“By virtue of his removal from the United States,

Singh has been released from his detention in administrative

custody of DHS. This release from detention was the only relief he

requested in his petition pending before this Court. Thus, since

there is no effectual relief that this Court can now provide to

Singh, his habeas petition has been rendered moot.”) (internal

quotations and citation omitted).

      Here,    DHS    effectuated      Petitioner’s        removal   from    the

United States on October 22, 2019. See Respondents’ Memorandum of




                                       -3-
Law   (ECF     #5-1)    at   2   (citing        Executed   Warrant   of    Removal;

Declaration of Joseph Marchewka, ¶ 5). In so doing, DHS necessarily

released Petitioner from administrative custody. Where, as here,

the relief sought in the Petition—release from custody—has been

granted, the Petition no longer presents a live case or controversy

within the meaning of Article III, § 3 of the Constitution.

Consequently, the Court must dismiss the Petition based on the

absence of subject matter jurisdiction. See Lewis v. Cont’l Bank

Corp.,   494     U.S.    472,    477–78    (1990)     (“To   sustain      [federal]

jurisdiction in the present case, it is not enough that a dispute

was very much alive when suit was filed. . . .”).

III. Conclusion

      For the foregoing reasons, Respondent’s Motion to Dismiss (ECF

#5) is granted, and the Petition (ECF #1) is dismissed as moot. The

Clerk of Court is directed to close this case.

      SO ORDERED.

                                                 S/Michael A. Telesca


                                           HONORABLE MICHAEL A. TELESCA
                                           United States District Judge

DATED:       December 20, 2019
             Rochester, New York




                                          -4-
